Title: Horatio G. Spafford to Thomas Jefferson, 24 February 1815
From: Spafford, Horatio Gates
To: Jefferson, Thomas


          
            Esteemed
Friend— 
Albany,
2 Mo. 24,
1815.
            My
attention is called, by an old man of about 70 years, to a wish of his that 2
volumes of his writings may be submitted to thy examination.
Doct.
Williams has written the History of
Vermont, in 2 8vo. volumes, & very naturally
thinks that he has written very well. He is anxious to learn thy opinion of
that Work; or at least to have it read by thee.The Doctor writes &
thinks & feels like an American; a ‘Sect’ of which he esteems thee a
principal patron! The Work sells at 5 dolls.,
but I am directed to send thee a Copy from the Author, who by-the-by is a very
poor old man. If thou hast not read his Work, please inform me.The Doctor
was my early Preceptor; & he was the Preceptor and generous friend of
Benjamin Thompson, whom he
educated at his own expense. If I am correctly informed, (for the Doct. will
not say much about it,)
Count Rumford was very
ungrateful to his patron. The Doct. was formerly Professor of Math.
et
Nat. Philosophy in the university of
Cambridge, Massachusetts, &
always a distinguished Republican.
Benj. Thompson, by becoming a
Royalist, was Knighted in England, & became in time
Count Rumford; but all the
while neglected to reward the Man who, from a poor dependant orphan, had raised
his promising talents in youth to notice, & taught him to become a man. I
have just announced to
the Society of
Arts, my intention to write the Count’s Life, & it seems to
be well received. I studied under the Doctor’s instruction, & well know his
reverence & respect for thee.I hope my former Letters have duly
reached thee, & that thou wilt excuse my troubling thee so often.
With much respect,
            H. G. Spafford.
          
          
            The return of peace, seems to please almost every body
here, & we will soon forget the
evils that we complained of in the time of War.
          
        